DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Response to Amendment
This final Office action is in response to the amendment filed 6/30/22 which canceled claims 2 and 13.  Claims 1, 4-12, and 14-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,246,933 to Bagué.

Regarding claims 1 and 12, Bagué shows the claimed data logging device as advanced video box 10 in Fig. 2.  He shows the claimed computing unit as control unit microprocessor 21.  He shows the claimed primary storage with multiple NVRAM regions as nonvolatile memory RAM card 25.
Bagué’s control unit 21 is configured to collect data, as claimed (see the list of data at the bottom of Fig. 2).
Bagué’s device implements at least one ring buffer in the nonvolatile memory RAM card as claimed (see column 12, line 59, circular queue).
Bagué’s circular queue is configured to store data as claimed.
Bagué’s control unit microprocessor 21 and nonvolatile memory RAM card 25 are connected by a data interface and (see the buses between them in Fig. 2) and they are configured to transfer the data from the control unit microprocessor 21 to the nonvolatile memory RAM card 25 as claimed.
Bagué does not disclose storing multiple persistent images of the circular queue, however it would have been obvious to one of ordinary skill in the art to do so to provide redundancy in the system in case one of the images became unreadable, for example.  Additionally, it would have been obvious to one of ordinary skill in the art to store multiple persistent images of the ring buffer such that each time a trigger event occurs, an additional persistent image of the ring buffer is stored.  In other words, whenever a trigger event occurs (hard braking, impact, excessive speed, airbag deployment, etc.), a persistent image of the ring buffer could be stored such that the data in the ring buffer at the time of the trigger event would be preserved in the persistent image.  The ring buffer would continue operating normally, overwriting data at the tail of the buffer (circular queue) with new data on a constant, cyclical basis, and the snapshot or copy or image of the ring buffer would be preserved whenever a trigger event occurred.
Bagué discloses one mode of operation where data is stored in a circular queue (ring buffer) method filling the entire card and then going back to the beginning, overwriting data until reaching the end of the card again, in a continuous fashion until power is removed (column 12, lines 53-65).
Bagué’s second mode of operation divides the memory card into multiple regions as claimed (“pages” in Bagué).  Each page can be considered a persistent image in the sense that it occupies another portion of the persistent memory.  As taught by Bagué at column 12, line 66 through column 13, line 35, there are many variations on this concept of using multiple pages to record different data.  Each page could be considered an “image” of the ring buffer since it would store data similar to the other data stored in other pages.  It may not be an exact copy of data of other pages (although that would be obvious to do to preserve critical data in case one page becomes unreadable for some reason), but neither does the claim require that the image be an exact copy since the broadest reasonable interpretation of the term “image” includes things other than exact copies.
Bagué describes at least two memory regions in the nonvolatile memory RAM card 25 at column 13, lines 12-17.  In a first region (first page), the ring buffer (circular queue) records a “moving window” of selected data.  When a trigger event (accident) occurs, a different region (next page) is used for subsequent recording.

Regarding claims 4 and 16, Bagué discloses the claimed trigger event as an accident, which corresponds to the claimed “other events.”

Regarding claims 5 and 17, Bagué’s device certainly allows for readout of the data (see the internal connector for data analysis 30).

Regarding claims 6 and 18, Bagué’s nonvolatile memory RAM card is a memory drive as claimed.

Regarding claim 14, Bagué does not disclose storing multiple persistent images of the circular queue, however it would have been obvious to one of ordinary skill in the art to do so to provide redundancy in the system in case one of the images was unreadable, for example, and for the reasons mentioned above regarding claim 12.  Additionally, this claim is redundant with language in the independent claim.

Regarding claims 7, 10, 11, and 19, Bagué does not mention the claimed NVDIMM.  However, using a NVDIMM as claimed instead of the nonvolatile RAM memory card is an obvious matter of design choice.  Bagué’s nonvolatile memory RAM card is just one type of nonvolatile memory, and the skilled artisan would have been aware of other types of nonvolatile memory (such as NVDIMM) and would have been motivated to use them depending on design considerations such as cost, complexity, availability, etc.

Regarding claims 8 and 20, Bagué’s device operates as claimed.  His control unit microprocessor 21 controls his nonvolatile memory RAM card 25, and the RAM therein stores the data from the control unit microprocessor 25 as claimed.
The nonvolatile flash memory would obviously be used to store data in response to the trigger event so as to not lose the data at power loss.

Regarding claims 9 and 15, the size of the memory is an obvious matter of design choice.

Response to Arguments
On page 10, lines 24-29, Applicant argues that “a new portion of NVRAM is used to implement the ring buffer whenever a copy of the ring buffer is persistently stored … by incorporating the region of NVRAM that includes the ring buffer in the existing NVRAM regions already used for persistent storage.  The ring buffer, from a different location, can be used like before the trigger event ….”
In other words, when a region of NVRAM is being used for a ring buffer and a trigger event occurs, that ring buffer is locked, or frozen, or preserved, and a new NVRAM region is chosen for the next instance of the ring buffer.  The original version of the ring buffer is called a “copy” in the claim language, but since it is the original version, it would more accurately be called the first or original or source version of the ring buffer, and the next ring buffer would more accurately be called the copy.
Regardless, once the trigger event happens, the ring buffer in the original NVRAM region is locked and another NVRAM region is chosen to implement the ring buffer going forward.  This process can repeat so that multiple “copies” of the ring buffer, from different points in time, are stored in the NVRAM.
Bagué’s device operates the same way.  As is clear from column 13, lines 12-27, Bagué’s device records a “moving window of selected data” in a first page of NVRAM.  In column 12, lines 56-61, Bagué teaches that this moving window circulates from the end of a page back to the beginning of a page in what he calls a “circular queue.”  This anticipates the claimed ring buffer.
Moreover, Bagué teaches at column 13, lines 14-15, that upon a trigger event such as an accident, “the first page of data is ‘frozen’, and a next page is used for subsequent recording.”  This anticipates the claimed persistent storage of a copy of the ring buffer and occupying of a second NVRAM region for the following implementation of the ring buffer.
The operation in Bagué is the same as what is claimed: data is stored in nonvolatile memory in a ring buffer fashion until a trigger event occurs, then that ring buffer is frozen/locked and a new ring buffer is created in a new nonvolatile region.
This process can be repeated such that multiple ring buffers are stored in different NVRAM regions in Bagué’s device.  The first place that the ring buffer is stored can be called the first NVRAM region.  The persistent memory region can be characterized as the grouping of NVRAM regions used to store frozen/locked ring buffers.  The current NVRAM region can be characterized as the second NVRAM region.
Nothing more is required by the claims.


Note
It is noted that any citations to specific pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP § 2123.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.
	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450, hand-carried or delivered to the Customer Service Window at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314, faxed to (571) 273-8300, or filed electronically using EFS-Web.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132